[Cite as State v. Dominique, 2022-Ohio-2068.]




                            IN THE COURT OF APPEALS OF OHIO
                                SIXTH APPELLATE DISTRICT
                                     FULTON COUNTY


State of Ohio                                       Court of Appeals No. F-21-012

        Appellee                                    Trial Court No. 20CR126

v.

David A. Dominique                                  DECISION AND JUDGMENT

        Appellant                                   Decided: June 17, 2022

                                                *****

        Scott A. Haselman, Fulton County Prosecuting Attorney, for appellee.

        Autumn D. Adams, for appellant.

                                                *****

        MAYLE, J.

        {¶ 1} Following a jury trial, defendant-appellant, David A. Dominique, appeals the

August 11, 2021 judgment of the Fulton County Court of Common Pleas, convicting him

of tampering with evidence and sentencing him to a term of 12 months in prison. For the

following reasons, we reverse.
                                    I.     Background

       {¶ 2} According to the evidence presented by the state at trial, David Dominique

was serving a term of community control. As one of the conditions of community

control, he was required to report for visits with Tiffany O’Neill, a probation officer

employed by the Fulton County Western District Court. On October 29, 2020,

Dominique reported for a visit with O’Neill. At that visit, he was expected to provide a

urine sample that would be tested for the presence of drugs or alcohol. Apparently

fearful that drugs or alcohol would be detected in his urine sample, Dominique arrived at

his meeting wearing a bladder around his waist filled with synthetic urine. This was

discovered when the bladder leaked, leaving a visible wet spot in the crotch of his pants.

Dominique first claimed that his pants became wet from working in the rain, but quickly

admitted that he had purchased the synthetic urine for purposes of providing a urine

sample that day.

       {¶ 3} On direct examination, Dominique’s fiancée testified that she became aware

of his intent to use the synthetic urine and confronted him, he agreed that he would not

use it, but he did not have enough time to remove the bladder before his scheduled

meeting time. On cross-examination, she acknowledged that in a phone call from the jail,

Dominique told her that the thing leaked and he got caught.

       {¶ 4} A jury convicted Dominique of tampering with evidence, a violation of R.C.

2921.12(A)(2), a third-degree felony. The trial court sentenced him to a term of 12




2.
months in prison, and three years’ discretionary postrelease control. Dominique

appealed. He assigns the following errors for our review:

              I. Dominique was entitled to an abandonment jury instruction as his

       voluntary actions showed he abandoned his attempt to supply fake urine

       and was not under threat of detection when he made this voluntary action.

              II. The State’s evidence showed Dominique knew he could not

       supply fake urine, as his actions caused the bag of urine to empty all over

       his pants and he gave the urine bag to his probation officer before he went

       to the bathroom, thus the conviction was based upon insufficient evidence.

                                  II.    Law and Analysis

       {¶ 5} In his first assignment of error, Dominique complains that the trial court

erred in refusing to instruct the jury on abandonment or renunciation of criminal purpose.

In his second assignment of error, he challenges the sufficiency of the evidence. Because

we find it dispositive, we begin by addressing Dominique’s second assignment of error.

       {¶ 6} R.C. 2921.12(A)(2) provides that “[n]o person, knowing that an official

proceeding or investigation is in progress, or is about to be or likely to be instituted, shall

* * * [m]ake, present, or use any record, document, or thing, knowing it to be false and

with purpose to mislead a public official who is or may be engaged in such proceeding or

investigation, or with purpose to corrupt the outcome of any such proceeding or

investigation.” Dominique argues that his conviction was based on insufficient evidence




3.
because he necessarily could not use or supply synthetic urine to the probation officer

given that the bladder of urine had emptied all over his pants and was turned over to his

probation officer before he actually attempted to provide a urine sample.

          {¶ 7} The state responds that for purposes of R.C. 2921.12(A)(2), Dominique

“used” the synthetic urine even though he never “presented” it to the probation officer by

placing it in a testing cup. It claims that Dominique could be convicted of tampering

with evidence simply by appearing for the meeting with the bladder of synthetic urine

wrapped around his waist. It insists that the offense occurred at the moment he arrived at

the courthouse for the meeting with his probation officer, and “it is irrelevant that [he]

was not able to actually mislead his probation officer because the bladder that contained

the synthetic urine later leaked before he could place the synthetic urine in the testing cup

* * *.”

          {¶ 8} Whether there is sufficient evidence to support a conviction is a question of

law. State v. Thompkins, 78 Ohio St.3d 380, 386, 678 N.E.2d 541 (1997). In reviewing a

challenge to the sufficiency of evidence, “[t]he relevant inquiry is whether, after viewing

the evidence in a light most favorable to the prosecution, any rational trier of fact could

have found the essential elements of the crime proven beyond a reasonable doubt.”

(Internal citations omitted.) State v. Smith, 80 Ohio St.3d 89, 113, 684 N.E.2d 668

(1997). In making that determination, the appellate court will not weigh the evidence or




4.
assess the credibility of the witnesses. State v. Walker, 55 Ohio St.2d 208, 212, 378

N.E.2d 1049 (1978).

       {¶ 9} Ohio courts hold that a person can be convicted of tampering with evidence

where he or she submits a false urine sample during a random drug screening urine test.

State v. Thomas, 5th Dist. Licking No. 14-CA-90, 2015-Ohio-2116. That is because

ongoing probation and supervision constitutes an “investigation” for purposes of R.C.

2921.12(A)(2), and should the defendant test positive for illegal drug or alcohol use, this

could lead to an official proceeding to revoke his community control sanctions. Id. at ¶

15. The question here is whether Dominique “ma[d]e,” “presented,” or “used” the

synthetic urine given that the bladder leaked before he had a chance to deposit the

synthetic urine in the testing cup.

       {¶ 10} In State v. Dye, 5th Dist. Licking No. 18-CA-54, 2019-Ohio-885, the

defendant was convicted of tampering with evidence when he tried to pass off someone

else’s urine as his own during a drug screen. The defendant argued that his conviction

was against the manifest weight and sufficiency of the evidence because he did not

actually follow through with his intention to substitute someone else’s urine for his own.

Rather, he claimed, “he never actually dumped the urine he brought with him in a bottle,

into the test cup,” therefore, his conduct constituted only attempted tampering with

evidence. Id. at ¶ 36. The court rejected the defendant’s argument because, it explained,

the record revealed otherwise. Specifically, the state had offered the testimony of a




5.
probation officer who saw the defendant put his hand into the pocket of his sweatshirt,

pull out the bottle containing the urine, and empty some of the urine into the test cup.

The court concluded, therefore, that there was sufficient evidence to support a conviction

for tampering with evidence and the verdict was not against the manifest weight of the

evidence.

       {¶ 11} Here, it is undisputed that Dominique never emptied any of the urine into

the testing cup. Nevertheless, the state argues that while Dominique may not have

“presented” the urine to his probation officer, he “used” it when he appeared for the

meeting with the urine contained in a bladder that he had wrapped around his waist. We

disagree.

       {¶ 12} The state correctly recites the definition of “use.” It means “to employ for

some purpose; put into service; make use of.” (See

https://www.dictionary.com/browse/use, last accessed May 5, 2022). Certainly, the state

presented evidence that Dominique intended to employ, put into service, or make use of

the synthetic urine—specifically, he planned to place the synthetic urine in the testing cup

and pass it off as his own so that his probation officer would not discover that he had

ingested drugs or alcohol. But Dominique’s plan was thwarted when the bag leaked. An

offender is appropriately convicted of only an attempt to commit a crime where the act

forming the charged offense was not successful, finished, or completed. State v. Russell,

2d Dist. Montgomery No. 18155, 2000 WL 1547085, *5 (Oct. 20, 2000); R.C.




6.
2923.02(A) (“ No person, purposely or knowingly, and when purpose or knowledge is

sufficient culpability for the commission of an offense, shall engage in conduct that, if

successful, would constitute or result in the offense.”). Here, because Dominique’s plan

was thwarted before he could use the synthetic urine, his conduct rose only to the level of

attempted tampering with evidence. It is insufficient to constitute the crime of tampering

with evidence. See State v. Smerczynski, 7th Dist. Belmont No. 18 BE 0025, 2019-Ohio-

2712, ¶ 3, 10 (defendant entered plea to reduced charge of attempted tampering-with-

evidence where his attempt to use “male urine simulation device” “was interdicted before

it was effective”); State v. Webb, 2d Dist. Champaign No. 2017-CA-9, 2019-Ohio-1145,

¶ 3 (defendant entered plea to attempted tampering with evidence after Adult Parole

Authority officer caught him “attempting to alter a drug screen using synthetic urine in a

bladder bag that was strapped to his person”).

       {¶ 13} Accordingly, we agree with Dominique that his conviction for tampering

with evidence was not supported by sufficient evidence. We find his second assignment

of error well-taken and vacate his conviction. Given this conclusion, we decline to

address his first assignment of error.

                                     III.   Conclusion

       {¶ 14} Dominique’s plan to submit a false urine sample was thwarted when the

bladder of urine tied around his waist leaked. The crime not having been successful,

finished, or completed, his conduct rose only to the level of attempted tampering with




7.
evidence—not tampering with evidence. Accordingly, there was insufficient evidence to

support Dominique’s conviction of tampering with evidence. We find his second

assignment of error well-taken and vacate his conviction.

       {¶ 15} Given our resolution of Dominique’s second assignment of error, we need

not address his first assignment of error.

       {¶ 16} We reverse the August 11, 2021 judgment of the Fulton County Court of

Common Pleas and vacate Dominique’s conviction for tampering with evidence. The

state is ordered to pay the costs of this appeal under App.R. 24.

                                                                       Judgment reversed.

       A certified copy of this entry shall constitute the mandate pursuant to App.R. 27.
See also 6th Dist.Loc.App.R. 4.


Mark L. Pietrykowski, J.                        ____________________________
                                                        JUDGE
Christine E. Mayle, J.
                                                ____________________________
Gene A. Zmuda, J.                                       JUDGE
CONCUR.
                                                ____________________________
                                                        JUDGE




8.